DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The cancellation of claims 11-20 are acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10 and Species A in the reply filed on 06/15/2021 is acknowledged.

Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/20/2020 and 01/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Moga et al. (Nano insulation materials for application in nZEB, Procedia Manufacturing, 22, pp. 309-316: 2018) and further in view of Beiermann et al. (US 2009/0191402).
	Regarding claim 1, Mogo discloses a vacuum insulation panel (VIP) comprising an insulating core material and gas impermeable barrier envelope surrounding the core material and forming an enclosure to maintain an applied vacuum therein (2.1 Vacuum insulation panels (VIP); page 311).
	While Mogo teaches that it would advantageous for the envelope of the VIP to have self-healing properties (3. Implementation issues; page 314), Mogo does not teach the envelope including a curing agent, a curable resin, and a separator therebetween, such that a perforation in the separator causes the curing agent to react with the curable resin to seal the gas-impermeable barrier envelope.
	Beiermann, discloses a self-healing laminate which in an embodiment comprises an elastomer matrix (210), a plurality of first capsules (220) including a polymerizer (instant curable resin), and an activator (230; instant curing agent) for the polymerizer (0073; Fig. 2). The first capsules comprising a capsule wall (instant separator) enclosing 
	Beiermann is analogous art in the field of self-healing barrier films (0042), or, alternatively, reasonably pertinent to the problem faced by applicant (i.e., retaining the vacuum and properties of a VIP after being damaged) as Beiermann teaches a self-healing laminate which autonomically heals, and maintains most or all of its properties after having been healed (0008). A person of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious for the envelope in the VIP of Mogo, to include a self-healing laminate layer, as taught by Beiermann, to impart self-sealing properties to the envelope and maintain its properties (0008).
	Regarding claim 2, Beiermann discloses the curing agent (activator) exterior to the separator (capsule wall) and the curable resin (polymerizer) interior to the separator (0073).
	Regarding claim 5, Beiermann discloses the curing agent and curable resin applied to opposing sides of the separator (0073).
	Beiermann does not disclose the materials being applied in a slurry, however, this recitation is product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-
	Regarding claim 7, Moga discloses the core material comprising insulating fibers (2.1 Vacuum insulation panels (VIP); page 311).
	Regarding claims 9 and 10, Beiermann teaches the laminate further including barrier material layers (612 and 632) which restrict passage of fluid (instant outer and inner protective layers; 0045) adjacent the outer and inner surface of the self-healing layer (620) and thus positioned the activator and polymerizer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moga in view of Beiermann as applied to claim 1 above and further in view of Bodhayan et al. (US 2017/0204695).
	Regarding claim 3, modified Moga discloses the limitations of claim 1 as discussed above. Beiermann discloses the polymerizer including epoxide-functional groups (0063) however does not teach the curing agent including an imine-functional group.

	Bodhayan is analogous art as Bodhayan is reasonably pertinent to the problem faced by applicant (i.e., retaining the vacuum and properties of a VIP after being damaged) as Bodhayan teaches preventing a product for cracking under pressure load (0007). A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the activator material of Beiermann to comprise PEI, as taught by Bodhayan, to improve the laminate tear strength (0077).

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teach or suggest a curing agent and the curable resin having a layer structure (claim 6) or the material of the separator including metalized PET (claim 8).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781